J-A06030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EARL TUBBS                                 :
                                               :
                       Appellant               :   No. 89 WDA 2021

         Appeal from the Judgment of Sentence Entered December 2, 2020
                   In the Court of Common Pleas of Potter County
               Criminal Division at No(s): CP-53-CR-0000225-2019

BEFORE:       MURRAY, J., SULLIVAN, J., and COLINS, J.*

MEMORANDUM BY SULLIVAN, J.:                              FILED: JULY 7, 2022

         Earl Tubbs (“Tubbs”) appeals from the judgment of sentence imposed

after a jury convicted him of strangulation, recklessly endangering another

person (“REAP”), false imprisonment, and two counts of simple assault.1 After

careful review, we vacate the judgment of sentence and remand for a new

trial.

         The factual and procedural history of this appeal is as follows. In July

2019, Tubbs and D.P.,2 who had been in a relationship for about two months,

went to Tubbs’s camper. Tubbs began drinking beer as they prepared dinner
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1See 18 Pa.C.S.A. §§ 2718(a)(2), 2705, 2903(a), 2701(a)(1), (3). The trial
court separately found Tubbs guilty of a summary offense of harassment. See
18 Pa.C.S.A. § 2709(a)(1).
2 We elect not to provide D.P.’s full name in light of the assertions of a sexual
crime.
J-A06030-22



and continued to drink that evening. An altercation started between them.

Tubbs pushed D.P. onto the bed in the camper, pinned her down, and tried to

kiss her without her consent. He pressed his face against her nose so hard

she could not breathe. D.P. managed to tell Tubbs she could not breathe, and

he eventually got off her and went outside.

      D.P. went outside and tried to call 911, but her phone did not have

service. She asked Tubbs for his phone, telling him that she wanted to call

her son, and Tubbs gave her his phone. She went to her car, but had to ask

for Tubbs’s help to find the screen to make a call. Without warning, Tubbs

pushed D.P. back into the car and pinned her down across the front seats. He

grabbed her neck and strangled her while demanding his phone. He then

stopped and got out of the car, taking D.P.’s key chain, which had an attached

cannister of pepper spray.    When D.P. asked for her keys, Tubbs pepper-

sprayed her. He then returned her keys, and she managed to drive home.

Tubbs later sent D.P. a text apologizing for drinking and “acting like an idiot.”

See Commonwealth’s Trial Exhibit 7.

      Two days later, D.P. reported the incident to the Pennsylvania State

Police. The investigating troopers took photographs of the numerous bruises

on D.P.’s arms, leg, and neck. Tubbs admitted to the troopers that he caused

D.P.’s bruises. The troopers filed a criminal complaint charging Tubbs with

indecent assault, two counts of strangulation, one count for blocking the nose

and mouth for the altercation inside Tubbs’s camper, and the second count




                                      -2-
J-A06030-22



for pressure to throat or neck for the altercation around D.P.’s car, REAP, false

imprisonment, unlawful restraint, and two counts of simple assault.

       At Tubbs’s jury trial, D.P. testified about the altercations that occurred

inside Tubbs’s camper and around her car. N.T., 8/17/20, at 28-37. Tubbs

testified that he spent the afternoon with D.P., they had gone to his camper,

and he drank seven or eight beers throughout the day. Id. at 137-38. He

had lost interest in having a sexual relationship with D.P. and was messaging

another woman when D.P. suddenly grabbed his phone and ran to her car

yelling about that woman.3         Id. at 128, 130-31.   When he demanded his

phone back, D.P., who was sitting in her car, put his phone underneath her

right leg, and he moved her leg to retrieve it. Id. at 131. Tubbs asserted

that the only bruise he would have caused was to D.P.’s leg when he retrieved

his phone. He denied touching her otherwise on the day of the incident.4 Id.

at 134. Tubbs admitted that he later sent D.P. a text apologizing for drinking

and acting like an idiot but asserted that his text concerned “breaking her

heart.” Id.




____________________________________________


3 D.P. testified that she saw Tubbs was messaging another woman on his
phone but the message did not bother her and was not part of the altercation
in and by her car.
4When asked why the investigating troopers stated that he admitted that he
caused all of D.P.’s bruises, Tubbs answered, “[P]olice lie.” N.T., 8/17/20, at
156.


                                           -3-
J-A06030-22



     During cross-examination, the Commonwealth elicited Tubbs’s assertion

that D.P. was the aggressor in the incident, and Tubbs volunteered that D.P.

was aware of his criminal record:

     Q. And you stated that I believe that she asked to use your cell,
     she took your cell phone. So describe how she took that from
     you?

     A. She just grabbed it out of my hand.

     Q. So she was the aggressor in all this?

     A. Yes. . . . She knew my criminal record, knew my criminal record
     [sic]. She learned everything about me. I met her, in a matter
     of three weeks I learned about her, she learned about me. I asked
     her if she knew my criminal record, she knew I had gotten in fight
     [sic]. She knew all this. I swear to God she’s making it up.

     Q. I’m sorry you had a criminal record for what?

     A. I got in argument with someone at work place [sic], I grabbed
     him by the neck. [D.P.] went with me to help pay fines down [sic]
     magistrates over it. I explained to her what was going on, she
     knew about that.

     Q. So you had a history of some violent conduct, is that right?

     A. Pardon me?

     Q. You have history of violent conduct?

     A. Yeah.

N.T., 8/17/20, at 139-40.      Tubbs’s counsel objected.     At sidebar, the

Commonwealth argued that because Tubbs had testified that D.P. was the

aggressor in the altercation, he thereby placed his own character for

aggression and violence at issue permitting the introduction, under Pa.R.E.

404(a) (“Rule 404(a)”), of evidence of his prior convictions for arson, simple




                                    -4-
J-A06030-22



assault and harassment.5 Id. at 141-44. The Commonwealth also argued

that Tubbs “opened the door” to the admission of his prior convictions because

he testified that D.P. knew about his criminal record and because he had a

more extensive criminal record than he suggested during his cross-

examination. Id. at 141-44, 147-48.

       The trial court ruled that Tubbs had opened the door to his prior

convictions under Rule 404(a).            Id. at 142-43.   With the trial court’s

permission, the Commonwealth then cross-examined Tubbs about his 2001

arson conviction, which the Commonwealth asserted involved Tubbs’s

“burning [of an] ex-girlfriend’s car due to a recent breakup,” and his 2002

simple assault and harassment convictions, which the Commonwealth

described at trial as involving another former girlfriend. Id. at 149-53.

       The trial court gave the following cautionary instruction during the

Commonwealth’s cross-examination:

             [T]hese matters are brought before you for a limited
       purpose in this case. It is [Tubbs’s] contention that [D.P.] was
       the aggressor and these are brought for you to under the rules of
       evidence as essentially rebuttal of that statement and also to
       demonstrate a trait. . .. You may not consider it for any other
       purpose.

____________________________________________


5 As discussed below, Rule 404(a) permits a defendant to introduce evidence
of a victim’s pertinent character or trait, after which the Commonwealth may
offer evidence of the defendant’s same trait. See Pa.R.E. 404(a)(2)(B)(ii).
We note that neither the Commonwealth nor Tubbs litigated the admissibility
of Tubbs’s prior convictions in a pre-trial motion in limine.




                                           -5-
J-A06030-22



Id. at 155.

       The jury found Tubbs guilty of one count each of strangulation—pressure

to throat or neck, REAP, false imprisonment, and two counts of simple

assault.6     On December 2, 2020, the trial court sentenced Tubbs to an

aggregate term of five to ten years of imprisonment. Tubbs timely filed a

notice of appeal, and both he and the trial court complied with Pa.R.A.P. 1925.

       Tubbs raises the following issue for review:

       Whether the trial court abused its discretion in admitting . . .
       evidence of [Tubbs’s] convictions for simple assault and arson,
       pursuant to Pa.R.E[.] 404(a)?

Tubbs’s Brief at 5.

       Tubbs’s issue seeks relief based on the trial court’s evidentiary ruling.

This Court applies the following standard of review to the trial court’s

evidentiary ruling:

             The admissibility of evidence is solely within the discretion
       of the trial court and will be reversed only if the trial court has
       abused its discretion. An abuse of discretion is not merely an error
       of judgment, but is rather the overriding or misapplication of the
       law, or the exercise of judgment that is manifestly unreasonable,
       or the result of bias, prejudice, ill-will or partiality, as shown by
       the evidence of record.

Commonwealth v. Nypaver, 69 A.3d 708, 716 (Pa. Super. 2013) (citation

omitted). This Court may affirm the trial court’s evidentiary ruling on any

valid basis supported by the record. See Commonwealth v. Johnson, 160

____________________________________________


6The jury found Tubbs not guilty of strangulation—blocking the nose and
mouth, indecent assault, and unlawful restraint.


                                           -6-
J-A06030-22



A.3d 127, 144 n.15 (Pa. 2017). In a criminal case, an appellate court may

also deem an erroneous evidentiary ruling harmless beyond a reasonable

doubt and affirm on that alternative basis. See Commonwealth v. Holt,

273 A.3d 514, 540 (Pa. 2022). An error is harmless if: (1) the error did not

prejudice the defendant, or the prejudice was de minimis; (2) the erroneously

admitted evidence was merely cumulative of other untainted evidence which

was substantially similar to the erroneously admitted evidence; or (3) the

properly admitted and uncontradicted evidence of guilt was so overwhelming

and the prejudicial effect of the error was so insignificant by comparison that

the error could not have contributed to the verdict. See id.

        Evidence of a person’s prior bad acts is not admissible to prove his bad

character or criminal propensity but may be admissible when proffered for

another relevant purpose.           See Pa.R.E. 404.   In a criminal case, the

Commonwealth may introduce evidence of a defendant’s character trait if the

defendant offers character evidence of his own pertinent trait or a pertinent

trait of the victim. See Pa.R.E. 404(a)(2); see also Pa.R.E. 405 (defining the

methods for presenting character evidence).        Additionally, pursuant to 42

Pa.C.S.A. § 5918,7 the Commonwealth may cross-examine a defendant about

____________________________________________


7   Section 5918 states, in part:

        No person charged with any crime and called as a witness in his
        own behalf, shall be asked, or if asked, shall be required to
        answer, any question tending to show that he has committed, or
        been charged with, or been convicted of any offense other than



                                           -7-
J-A06030-22



his prior convictions to directly repudiate unsolicited attestations of his own

good character. See 42 Pa.C.S.A. § 5918(1); see also Commonwealth v.

Murphy, 182 A.3d 1002, 1008 (Pa. Super. 2018); Commonwealth v.

Hernandez, 862 A.2d 647, 651 (Pa. Super. 2004).

       Tubbs claims he is entitled to a new trial based on the admission of

evidence of his prior convictions for arson and simple assault and harassment.

He initially argues that the trial court erred in admitting his prior convictions

under Rule 404(a) because he did not offer evidence of his or D.P.’s character.

Tubbs’s Brief at 23-24. Tubbs also asserts that he did not open the door to

the prior convictions because he did not assert his good character. Id. at 29,

34-36.    Finally, he assigns error to the trial court’s cautionary instruction

because it did not specifically prohibit the jury from finding guilt based on bad

character or propensity. See id. at 32-33.

       The   Commonwealth         claims that Tubbs’s prior   convictions   were

admissible under 42 Pa.C.S.A. § 5918(1) for the jury to assess the veracity of

his testimony. It maintains that Tubbs opened the door to the introduction of
____________________________________________


       the one wherewith he shall then be charged, or tending to show
       that he has been of bad character or reputation unless:

         (1) he shall have at such trial, personally or by counsel, asked
             questions of the witness for the prosecution with a view to
             establish his own good reputation or character, or has given
             evidence tending to prove his own good character or
             reputation . . ..

42 Pa.C.S.A. § 5918(1).




                                           -8-
J-A06030-22



evidence of his other convictions by creating false impressions that D.P. was

the aggressor in the altercation, had lied about Tubbs attacking her, and knew

about his full criminal record.       See Commonwealth’s Brief at 19-20.8     The

Commonwealth observes that Tubbs also testified that the investigating

troopers lied when they testified that he admitted to causing D.P.’s bruises,

further supporting its right to introduce his prior convictions for the jury’s use

in assessing his credibility. See id. at 19-21, 23. The Commonwealth also

asserts that the trial court gave a cautionary instruction, and compelling

evidence established Tubbs’s guilt, curing any possible error. Id. at 33-34.

       At trial, the court admitted the evidence of Tubbs’s prior convictions

under Rule 404(a), see N.T., 8/17/20, at 146-48, and gave a limiting

instruction that the prior convictions were admitted to rebut his assertion that

D.P. was the aggressor, see id. at 155.9 We look at the entire record and

both parties’ arguments in assessing whether this evidence was admitted in

error and required a new trial.         After careful review of the record, we are

constrained to conclude that the trial court abused its discretion and a new

trial is warranted.

____________________________________________


8 On appeal, the Commonwealth essentially abandons its argument at trial
that Tubbs’s prior convictions were admissible under Rule 404(a). See
Commonwealth’s Brief at 37 (suggesting that the trial court’s citation of
Pa.R.E. 404(a) as the basis for the admission of Tubbs’s prior convictions was
to the wrong statute, but harmless).
9 In its Rule 1925(a) opinion, however, the trial court opined that it now
believes its ruling was error requiring a new trial.


                                           -9-
J-A06030-22



       First, we hold that the trial court erred in admitting under Rule 404(a)

evidence of Tubbs’s prior convictions. Although Tubbs testified that D.P. was

the aggressor in the altercation, he did not testify about D.P.’s reputation for,

or D.P.’s prior acts, of aggression and violence, nor did he testify about his

own character for peacefulness and nonviolence. Therefore, Tubbs did not

present evidence of a relevant character trait. Moreover, Rule 404(a) would

not permit the Commonwealth to rebut Tubbs’s alleged character evidence by

cross-examining him about specific instances of his prior conduct.          See

Commonwealth v. Crosley, 180 A.3d 761, 769 (Pa. Super. 2018)

(concluding that the trial court abused its discretion in allowing the

Commonwealth to cross-examine Crosley about his prior convictions after he

placed the victim’s prior acts of violence at issue); see also Pa.R.E. 405

(limiting the Commonwealth’s rebuttal of a defendant’s character evidence to

testimony about the defendant’s reputation). Thus, the trial court’s allowance

of Tubbs’s prior convictions for arson, simple assault, and harassment on

cross-examination under Rule 404(a) was error. See Crosley, 180 A.3d at

769.

       Further, we discern no merit to the Commonwealth’s argument that

section 5918(1) provided an alternative basis to admit Tubbs’s prior

convictions based on Tubbs’s testimony that D.P. was the aggressor.10

____________________________________________


10 Tubbs asserts that the Commonwealth waived its argument that Tubbs’s
prior convictions were admissible to rebut false impressions pursuant to



                                          - 10 -
J-A06030-22



Section 5918(1), unlike Rule 404(a), does not allow the admission of a

defendant’s prior conviction to rebut allegations concerning a victim’s

character for violence.        Compare 42 Pa.C.S.A. § 5918(1) (allowing the

Commonwealth to question a party about prior convictions when the

defendant raises his own good character) with Pa.R.E. 404(a) (allowing the

Commonwealth to use character evidence to establish a defendant’s character

on a trait that defendant initially offered about the victim). Rather, section

5918(1) permits rebuttal of a defendant’s unsolicited testimony of his own

good character. See Crosley, 180 A.3d at 770. Nothing in Tubbs’s testimony

tended to show his good character for peacefulness and nonviolence. To the

contrary, Tubbs referred to his prior conviction for a crime of violence in

response to a question on cross-examination that did not attempt to elicit his

criminal record.       See N.T., 8/17/20, at 139-40 (indicating that Tubbs

spontaneously stated that D.P. knew about his prior record and that he

previously grabbed someone at work by the neck); accord Nypaver, 69 A.3d

at 717 (rejecting Nypaver’s argument that he could question a co-defendant

regarding prior bad acts where the co-defendant admitted to committing prior

bad acts did not create a false impression that the co-defendant was a “model

citizen”).



____________________________________________


section 5918(1). See Tubbs’s Brief at 27 n.4. However, because this Court
may affirm the trial court’s evidentiary rulings on any basis apparent in the
record, we decline to find waiver. See Johnson, 160 A.3d at 144 n.15.


                                          - 11 -
J-A06030-22



      To the extent the Commonwealth argues that Tubbs implied that he told

D.P. about his full criminal record rather than a single fight and thus suggested

his good character for honesty, we note that Tubbs did not testify that he told

D.P. about his entire criminal record. See N.T., 8/17/20, at 139. Moreover,

even assuming for the purposes of argument that Tubbs placed his character

for honesty at issue, the Commonwealth did not limit its cross-examination to

rebutting a trait of honesty. Instead, consistent with its deficient proffer under

Rule 404(a), the Commonwealth used Tubbs’s prior convictions to show his

aggression and violence against former girlfriends. See N.T., 8/17/20, at 149-

52 (asserting that Tubbs’s prior arson conviction involved setting a former

girlfriend’s car on fire, and that his prior simple assault and harassment

convictions involved another former girlfriend). Section 5918(1) case law is

clear that the use of prior convictions under that section must directly

contradict good character evidence offered by the defendant. See Murphy,

182 A.3d at 1005-08 (concluding that the trial court properly allowed the

Commonwealth to question Murphy about his prior admission to possessing

drugs in prison during a prison administrative proceeding when he denied ever

possessing drugs while incarcerated); Hernandez, 862 A.2d at 651

(concluding that the trial court properly allowed the Commonwealth to

question Hernandez about his prior convictions for selling drugs after

Hernandez testified that he did not sell drugs after a certain time). Thus, even

if section 5918(1) permitted the Commonwealth to rebut Tubbs’s implication

that he was honest with D.P., it did not open the door to the Commonwealth’s

                                     - 12 -
J-A06030-22



attempt to establish Tubbs’s propensity for aggression or violence. Therefore,

we conclude that section 5918(1) did not permit the Commonwealth to rebut

the impression that Tubbs was an honest person by cross-examining him with

evidence that his prior convictions involved aggression or violence towards

former domestic partners. 11

       Lastly, our review of the trial court’s cautionary instruction compels the

conclusion that it did not cure the undue prejudice arising from the improper

admission of Tubbs’s prior convictions.            The trial court gave an instruction

premised on its erroneous belief that Tubbs’s prior convictions were admissible

under Rule 404(a). See N.T., 8/17/20, at 155. The instruction did not cure

the undue prejudice resulting from the error in admitting Tubbs’s prior

convictions under Rule 404(a) to rebut Tubbs’s assertion that D.P. was the

aggressor and establish Tubbs’s own character for aggression and violence.



____________________________________________


11 We also discern no merit to the Commonwealth’s assertion that the
admission of Tubbs’s prior convictions was proper to rebut his “poor me”
testimony. See Commonwealth’s Brief at 24-26 (citing Commonwealth v.
Days, 784 A.2d 817, 821 (Pa. Super. 2001) (discussing the admission of
evidence of Days’s prior convictions to rebut his “poor me” testimony that
created an impression that he was a dedicated father who previously tried to
see his children but had been subject to unfair treatment by the police and
the children’s mother)). In Days, the Commonwealth used Days’s prior
convictions to contradict the misleading testimony that he could not have been
present at the scene of a crime because his former girlfriend would have had
him arrested for trespass as she had in the past. See Days, 784 A.2d at 818-
20. Here, there is no correspondingly direct relevance between Tubbs’s
testimony and the Commonwealth’s use of evidence establishing that Tubbs
had an aggressive or violent character.


                                          - 13 -
J-A06030-22



      Further,   even   assuming     without    deciding   that   D.P.’s   and   the

investigating troopers’ testimony were sufficiently credible to sustain Tubbs’s

convictions for assaulting D.P., we are constrained to conclude that the

admission of Tubbs’s prior convictions was not de minimis, cumulative of

properly admitted evidence, or so insignificant to the properly admitted and

uncontradicted evidence of his guilt that the error could not have contributed

to the verdict beyond a reasonable doubt. See Holt, 273 A.3d at 540. Thus,

none of the factors of the harmless error test have been met, and we are

constrained to conclude that there was a reasonable possibility that the error

contributed to the verdict. See id.; See also Commonwealth v. Fulton,

179 A.3d 475, 493 (Pa. 2018) (noting that “[w]henever there is a reasonable

possibility that an error might have contributed to the conviction, the error is

not harmless” (citation and quotation marks omitted)); Commonwealth v.

Aponte, 855 A.2d 800, 811 n.12 (Pa. 2004) (noting that “[e]vidence of prior

criminal activity . . . is probably only equaled by a confession in its prejudicial

impact upon a jury” (citation omitted)).

      Accordingly, a review of the parties’ arguments and the record compels

us to conclude that the trial court abused its discretion, that the error was not

harmless, and that a new trial is required.

      Judgment of sentence vacated.            Case remanded for a new trial.

Jurisdiction relinquished.

Judgment Entered.



                                      - 14 -
J-A06030-22




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/7/2022




                          - 15 -